Citation Nr: 1817833	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to February 11, 2014, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes there is a medical reimbursement appeal that is also pending at the Board.  That appeal will be the subject of a separate decision that will be issued at a later date.


FINDINGS OF FACT

1.  In October 2013, the Board issued a decision which, in pertinent part, denied the Veteran's claim seeking entitlement to a TDIU. The Veteran timely appealed this decision to the United States Court of Veterans Apppeals (Court), which affirmed the Board's decision in a January 2015 memorandum decision.

2.  On February 11, 2014, the Veteran is shown to have reasonably raised a new claim seeking TDIU.

3.  During the time period relevant to this appeal, the Veteran was service-connected for bilateral hearing loss, evaluated as 40 percent disabling prior to February 11, 2014 and 50 percent disabling from that date; major depressive 
disorder, evaluated as 10 percent disabling prior to February 11, 2014 and 30 percent disabling from that date; and tinnitus, evaluated as 10 percent disabling since June 2010.

4.  The record does not reflect that it was factually ascertainable within the one year period prior to February 11, 2014, that the Veteran was unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to February 11, 2014, for the grant of entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16 (2017).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than February 11, 2014, for the award of a TDIU rating.  

On October 29, 2013, the Board issued a decision which, in pertinent part, denied the Veteran's prior claim seeking a TDIU.  The Veteran timely appealed this decision to the Court.  In January 2015, the Court issued a memorandum decision which affirmed the Board's October 2013 decision.  Accordingly, the Board's October 29, 2013 decision is final.

In February 11, 2014, the Veteran filed a claim seeking increased evaluations for his service-connected bilateral hearing loss and major depressive disorder.  The RO considered this claim to have also raised a new claim seeking entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 




Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400. An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  In this context, the law provides that the effective date of the award "shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.          § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2). 

VA will grant TDIU when the evidence shows that a veteran is precluded 
by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education          and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. Advancing age,       any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a Veteran    is currently unemployable. 38 C.F.R. §§ 4.16(a), 4.19. 

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities. 38 C.F.R. § 4.16(b). The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, a claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis must be referred to the Director    of Compensation Service for consideration. See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect     some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating    in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Following a longitudinal review of the record, the Board concludes that the Veteran filed his current claim seeking a TDIU on February 11, 2014, and that the probative evidence is against a finding that the Veteran was unemployable due to his service-connected disabilities at any point in the one year period prior to that claim.
 
Although the RO granted an effective date of February 11, 2014, the medical evidence which served as the basis for the grant of TDIU was dated after that date.  Specifically, the RO relied on VA audiological and mental disorder examinations performed in March 2014 and opinions stating the Veteran is unemployable dated   
in 2015. The available medical evidence during the one year period prior to February 11, 2014 simply does not support the award of an earlier effective date for TDIU.   

For the period relevant to this appeal, the Veteran was service connected for bilateral hearing loss, evaluated as 40 percent disabling prior to February 11, 2014 and 50 percent disabling from that date; major depressive disorder, evaluated as     10 percent disabling prior to February 11, 2014 and 30 percent disabling from     that date; and tinnitus, evaluated as 10 percent disabling.  His combined rating       for service connected disabilities for the period relevant to this appeal was 50 percent prior to February 11, 2014 and 70 percent from that date.  Therefore,      prior to February 11, 2014, he did not meet the schedular criteria for a TDIU   rating. 38 C.F.R. § 4.16(a). 

Moreover, the evidence of record in the year prior to February 11, 2014 does not indicate that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  In this regard, VA treatment records dated within that year primarily note treatment for nonservice-connected 
conditions, although do note complaints of hearing loss and hearing aid adjustments, and the problem list included depressive disorder.  However, there was nothing in those records indicating that he was unemployable due to his service connected disabilities.  Indeed, in a primary care treatment report from April 2013, it was noted the Veteran's depression was stable. Thus, the medical evidence during the year prior to February 11, 2014 does not warrant an earlier effective date for TDIU. 

For the reasons set forth above, the Board finds that the Veteran's service- connected disabilities did not render him unable to secure or follow substantially gainful employment at any point during the one year period prior to February 11, 2014, and referral for extraschedular consideration for a TDIU rating prior to February 11, 2014 under 38 C.F.R. § 4.16(b) is not appropriate in this case.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date prior to February 11, 2014 for the grant of a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


